DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made with traverse on 12/28/2020 to prosecute the invention of Group I, including claims 1-11 and 19-20. Other Group, including claims 12-18 is withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Applicant’s election with traverse is acknowledged. This is not found persuasive because:
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Lack of Unity - Two Groups of Claims
Group I, claim(s) 1-11 and 19-20, drawn to a hearing assistive device including an audio processing circuit comprising: an analog-to-digital converter having an integrator integrating a voltage present in a summation point; a comparator comparing a voltage output from the integrator with a reference voltage (Vref) and outputting a logical level in accordance with the comparison; a feedback loop coupling a feedback signal back to the summation point; and a reference voltage generation circuit being adapted to provide the reference voltage (Vref) at a level lower than that of a power supply voltage (Vbattery) and following the decay of the power supply voltage (Vbattery) with a predefined margin.
Group II, claim(s) 12-18, drawn to a reference voltage generation circuit for providing a reference voltage (Vref) from a power supply (Vbattery), and comprising an electronic voltage amplifier (op-amp) coupled to the power supply (Vbattery) via a passive circuit, and being adapted to control the reference voltage (Vref) to be lower than the power supply voltage (Vbattery) and follows the decay of the power supply voltage (Vbattery) with a predefined margin.
	With all the emphasized limitations in each invention above, it clearly show that all the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
	The requirement is still deemed proper and is therefore made FINAL.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston (A Collection of Bridge Transducer Digitizer Circuits, Jan, 1995) in view of Martin (U. S. Pat. -5,796,848).
Regarding claim 1, Johnston discloses an audio processing circuit (Fig. 8) comprising: an analog-to-digital converter (2-channel Delta-Sigma Modulator) having an integrator (1) integrating a voltage present in a summation point (2); a comparator (3) comparing a voltage output (4) from the integrator with a reference voltage (5) and outputting (OUT1, OUT2) a logical level in accordance with the comparison; feedback loop (6) coupling a feedback signal back to the summation point; and a reference voltage generation circuit (R1-3) being adapted to provide the reference voltage at a level lower than that of a power supply voltage (+5) and following the decay of the power supply voltage with a predefined margin (VREF+=(R2+R3)/(R1+R2+R3)). But Johnston may not specially teach for utilizing the audio processing circuit for a hearing assistive device as claimed. Since Johnston does not limit of the usage of the audio processing circuit , and Martin disclose a hearing aid comprising an audio processing circuit including Sigma-Delta modulator and H-bridge driver as claimed, it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to 
Regarding claim 2, Johnston further discloses the audio processing circuit (Fig. 8), wherein the reference voltage generation circuit comprises an electronic voltage amplifier (1X) coupled to the power supply (+5).
Regarding claim 3, Johnston further discloses the audio processing circuit (Fig. 8), wherein the reference voltage generation circuit includes a first voltage divider (R1-3), wherein the power supply (+5) is input for the first voltage divider, and wherein the output from the first voltage divider (R1-3) is connected to a first input terminal of the electronic voltage amplifier (1X).
Regarding claim 4, Johnston further discloses the audio processing circuit (Fig. 9), wherein a second voltage divider (100k) receives the reference voltage (35.7k) as input, and wherein the output from the second voltage divider (LT1006) is connected to a second input terminal of the electronic voltage amplifier.
Regarding claim 5, Johnston further discloses the audio processing circuit, wherein the electronic voltage amplifier outputs the reference voltage (Figs. 9 and 12).
Regarding claim 6, Johnston further discloses the audio processing circuit, wherein the reference voltage generation circuit includes a first voltage divider (100k) and a second voltage divider, wherein the power supply voltage (+10V) is input for the first voltage divider, and the reference voltage is input for the second voltage divider (35.7k), and wherein the outputs from the first voltage divider and the second voltage divider are connected to respective input terminals on the electronic voltage amplifier (Fig. 9).
Regarding claim 7, Johnston further discloses the audio processing circuit, wherein the output from the first voltage divider is connected to the input terminal on the electronic voltage amplifier via a low pass filter (Fig. 9).

Regarding claim 9, Johnston further discloses the audio processing circuit, wherein a low pass filter (C 0.1) is arranged prior to an electronic voltage amplifier for removing noise from the power Supply (Fig. 9).
Regarding claim 10, Johnston further discloses the audio processing circuit, wherein the electronic voltage amplifier is a DC-coupled high-gain electronic voltage amplifier with an input and a single-ended output presenting the reference voltage (Figs. 8-9).
Regarding claim 11, Johnston further discloses the audio processing circuit, wherein the analog-to-digital converter is a delta sigma converter comprising: an input transformer receiving an input voltage and outputting a transformed voltage to a summation point; and wherein the input transformer includes a switchable capacitor configuration (Fig. 8).
Method claims 19-20 are similar to claims 1-11 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651